Upon consideration of the record, briefs, oral argument of counsel on the merits of the appeal, and written responses of counsel to the Court’s query raising a procedural issue, the Court is of opinion that the appeal was improvidently awarded.
Three days after entry of the judgment appealed from, appellant’s counsel forwarded to appellee’s counsel a check in the full amount of the judgment. This check was sent voluntarily before any proceedings were instituted to execute on the judgment. It was forwarded, according, to appellant’s opening brief, “in satisfaction of the trial court’s judgment.”
Voluntary payment of a judgment deprives the payor of the right of appeal. Carlucci v. Duck’s Real Estate, Inc., 220 Va. 164, 166, 257 S.E.2d 763, 765 (1979).
Accordingly, the appeal is dismissed.
This order shall be certified to the said circuit court and shall be published in the Virginia Reports.
A Copy,
Teste:
[[Image here]]
David B. Beach,
Clerk